TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00194-CR


Douglas Warren, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3012146, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's motion for extension of time to file brief is granted.  Appellant's counsel,
Mr. David M. Gonzalez, is ordered to tender a brief in this cause no later than August 30, 2004.  No
further extension of time will be granted.
It is ordered July 16, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish